Title: To George Washington from Richard Henry Lee, 1 August 1775
From: Lee, Richard Henry
To: Washington, George

 

Dear Sir,
Philadelphia 1st August 1775

After the fatigue of many days, and of this in particular, I should not sit down at eleven oClock at night to write to a Gentleman of whose goodness of heart I have less doubt than I have of yours. But well knowing that you will pardon what flows from good intentions, I venture to say that my hopes are, you will find from what the Congress has already done, and from what I hope they will do tomorrow, that it has been a capital object with us to make your arduous business as easy to you as the nature of things will admit. The business immediately before us being finished, the approaching sickly season here, and the great importance of our presence in the Virga Convention, have determined a recess of a Month, it standing now, that the Congress shall meet here again on the 5th of September. The capital object of powder we have attended to as far as we could by sending you the other day six Tons, and tomorrow we shall propose sending six or eight Tons more, which, with the supplies you may get from Connecticut, and such further ones from here, as future expected importations may furnish, will I hope enable you to do all that this powerful article can in good hands accomplish. We understand here that Batteries may be constructed at the entrance of the Bay of Boston so as to prevent the egress & regress of any Ships whatever. If this be fact, would it not Sir be a signal stroke to secure the Fleet & Army in and before Boston so as to compel a surrender at discretion. While I write this, I assure you my heart is elated with the contemplation of so great an event. A decisive thing, that would at once end the War, and vindicate the injured liberties of America. But your judgment and that of your brave Associates, will best determine the practicability of this business. I think we have taken the most effectual measures to secure the friendship of the Indians all along our extensive frontiers, and by what we learn of the Spirit of our Convention now sitting at Richmond, a Spirit prevails there very sufficient to secure us on that quarter—The particulars of their conduct I refer you to Mr Frazer for, who comes fresh from thence, & who goes to the Camp a Soldier of fortune—You know him better

than I do, and I am sure you will provide for him as he deserves.
We are here as much in the dark about news from England as you are, the London Ships having been detained long beyond the time they were expected. The indistinct accounts we have, tell us of great confusion all over England, and a prodigious fall of the Stocks. I heartily wish it may be true, but if it is not so now, I have no doubt of its shortly being the case.
I will not detain you longer from more important affairs, than to beg the favor of you, when your leisure permits, to oblige me with a line by Post, to let us know how you go on.
There is nothing I wish so much as your success, happiness, and safe return to your family and Country, because I am with perfect sincerity dear Sir Your Affectionate friend and countryman

Richard Henry Lee

